NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5118-15T4
                                                                     A-5278-15T4
                                                                     A-1927-17T3

PAUL B. DALNOKY,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR, and
ABM JANITORIAL SERVICES
MID-ATLANTIC, INC.,

     Respondents.
______________________________

PAUL B. DALNOKY,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR, and
ATLANTIC COMMUNITY COLLEGE,
GALLOWAY TOWNSHIP BOARD OF
EDUCATION, and ABM JANITORIAL
SERVICES MID-ATLANTIC, INC.,
     Respondents.
_______________________________

PAUL B. DALNOKY,

     Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR, and
GALLOWAY TOWNSHIP BOARD
OF EDUCATION,

     Respondents.
________________________________

          Submitted February 6, 2019 – Decided February 21, 2019

          Before Judges Reisner and Mawla.

          On appeal from the Board of Review, Department of
          Labor and Workforce Development, Docket Nos.
          072,646, 064,605, and 129,204.

          Paul B. Dalnoky, appellant pro se.

          Gurbir S. Grewal, Attorney General, attorney for
          respondent, Board of Review in A-5118-15 and A-
          5278-15 (Melissa Dutton Schaffer, Assistant Attorney
          General, of counsel; Peter H. Jenkins, Deputy Attorney
          General, on the briefs).

          Gurbir S. Grewal, Attorney General, attorney for
          respondent, Board of Review in A-1927-17 (Melissa
          Dutton Schaffer, Assistant Attorney General, of
          counsel; Aaron J. Creuz, Deputy Attorney General, on
          the brief).

                                                                   A-5118-15T4
                                    2
            Respondents ABM Janitorial Services Mid-Atlantic,
            Inc., Atlantic Community College, and Galloway
            Township Board of Education have not filed briefs.

PER CURIAM

      In these consolidated matters, appellant Paul B. Dalnoky appeals from

decisions by the Board of Review, dated May 23 and June 15, 2016, and

December 1, 2017, denying him unemployment benefits. We affirm.

      The following facts are taken from the record.

      A-5118-15

      On May 27, 2014, Dalnoky began full-time employment as a district

ambassador for ABM Janitorial Services Mid-Atlantic, Inc. (ABM) in Atlantic

City. In August 2014, his manager received a photograph by text from an

unknown number depicting Dalnoky lying down on the wall of the Korean War

Memorial. The manager recognized the photograph was taken in Dalnoky's

assigned work shift area, and concluded it was Dalnoky based on the uniform,

complexion, and stature of the person in the photograph.

      As a result, pursuant to ABM's code of conduct, Dalnoky was placed on

investigative suspension.   The code of conduct was set forth in the ABM

employee policy handbook, which forbade "[w]asting time, loitering, sleeping

during work hours, or leaving the workplace for any reason without

                                                                     A-5118-15T4
                                      3
authorization" and stated an employee could be immediately discharged for such

infractions. Dalnoky signed for and received the employee policy handbook

before commencing his employment with ABM.

      As a result of ABM's investigation, Dalnoky's employment was

terminated. He filed a claim for unemployment benefits. A deputy from the

New Jersey Department of Labor, Division of Unemployment (Division) mailed

Dalnoky a determination that he was disqualified for unemployment benefits

because he was discharged due to misconduct connected to his work. Dalnoky

appealed the determination to the Tribunal.

      The Tribunal conducted a three-day hearing.      Dalnoky testified and

admitted he was lying on the wall of the Korean War Memorial, but claimed he

was resting his back due to a previous back injury. Dalnoky's manager also

testified and cited ABM's code of conduct, which allowed him to terminate

Dalnoky without warning for wasting time, loitering, or sleeping during work

hours. The manager also noted the Korean War Memorial was a public area,

which was not an approved break area for district ambassadors.

      The Tribunal affirmed the deputy's findings. It concluded Dalnoky's

"action of laying down on the Korean War Memorial was the cause of his

discharge," which "violated company policy" and "disqualified [him] for


                                                                      A-5118-15T4
                                      4
benefits . . . in accordance with N.J.S.A. 43:21-5(b) and N.J.A.C. 12:17-10.6."1

Dalnoky appealed and the Board affirmed.

      A-5278-15

      Dalnoky was employed as a tutor by Atlantic Cape Community College

(ACCC)2 from approximately September 2013, through August 28, 2014. He

was then employed by Galloway Township Board of Education (Galloway),

during the 2014-2015 school year, as a per diem substitute teacher from March

19 to June 19, 2015. He remained on the substitute teacher list with Galloway

through the 2015-2016 school year, which made him eligible to work for

Galloway upon its request. Dalnoky was also on the substitute teacher list for

the Atlantic City Board of Education during the 2015-2016 school year.

      Dalnoky filed for unemployment benefits on May 24, 2015. The Division

disqualified him for benefits from June 21, 2015, pursuant to N.J.S.A. 43:21-

4(g), because he was employed with an educational institution and had a



1
  The Tribunal's decision cites "N.J.A.C. 12:17-10.6 Discharge or suspension
for insubordinate violation of an employer's rule." The regulation was re-
codified from N.J.A.C. 12:17-10.6 to N.J.A.C. 12:17-10.5, effective May 18,
2015.
2
  Although the record and the caption reflect varying recitations, we utilize
Atlantic Cape Community College or ACCC to reflect the institution's official
name.
                                                                         A-5118-15T4
                                       5
reasonable assurance to perform educational services at an educational

institution in the next school year. Dalnoky appealed.

      The Tribunal conducted a hearing and determined Dalnoky was eligible

for benefits from June 21, to September 5, 2015. The Tribunal found Dalnoky

was employed by ACCC during the 2014 base year and was not offered

employment by ACCC in the same or similar capacity for the semester

beginning in Fall 2014, or any semester afterwards. The Tribunal also found

Dalnoky was employed by Galloway in the school year ending in June 2015,

and this employment "commenced outside of the base year and was substantially

different from the work he performed for [ACCC]."             Thus, the Tribunal

concluded that "[a]lthough [Dalnoky] was employed by an educational

institution in the school year ending [in June 2015,] and remained on the

substitute list for the subsequent school year, no period of ineligibility applie[d]

as the base year employment did not include work in that capacity or for a similar

employer."

      The appeal was reopened by the Tribunal, on its own motion, in response

to an email communication from a representative from Pleasantville Department

of Labor and Work Development (PDL&WD). Dalnoky and representatives of




                                                                            A-5118-15T4
                                         6
ACCC participated in a telephonic hearing, after which the Tribunal issued a

decision denying Dalnoky benefits.

      The Tribunal found Dalnoky had worked as a tutor for an educational

institution, ACCC, from September 2013 until August 28, 2014, and was

discharged for not abiding by the work schedule and submitting inaccurate

timesheets. Pursuant to N.J.S.A. 43:21-4(g)(1), the Tribunal also concluded

Dalnoky was employed by Galloway during the 2014-2015 school year and had

a reasonable assurance of reemployment with an educational institution for the

2015-2016 school year because he remained on Galloway's substitute list.

Therefore, he was ineligible for benefits from June 21 to September 5, 2015.

Dalnoky appealed the Tribunal's decision and the Board affirmed.

      A-1927-17

      Dalnoky was employed by Galloway as a per diem substitute teacher from

March 19, 2015 until May 2017. He filed a claim for unemployment benefits as

of July 2, 2017.   Pursuant to N.J.S.A. 43:21-4(g)(1), the Division notified

Dalnoky he was ineligible for benefits from June 18 through September 9, 2017

because he was employed by an educational institution to perform educational

services and had a reasonable assurance of work in a subsequent academic year.




                                                                       A-5118-15T4
                                      7
      Dalnoky appealed and the Tribunal held a hearing. Dalnoky testified he

was employed as a per diem substitute teacher by the following boards of

education: Galloway, Ocean City, Somers Point, Linwood, Pleasantville, and

Atlantic County. Dalnoky testified he was not actively seeking work with

Galloway during the 2016-2017 academic year because he was receiving regular

work as a substitute teacher for Atlantic County and Pleasantville through a

teacher staffing company, which ended in May 2017.

      Dalnoky worked three days for Galloway during the 2016-2017 academic

year. He testified Galloway sent him a notice inquiring whether he wished to

be included on the substitute teacher list for the following academic year and he

advised them he was on the substitute teacher list for the 2017-2018 academic

year. He also testified he was on the substitute teacher list for the Ocean City

and Egg Harbor Township boards of education.

      The Tribunal found Dalnoky ineligible for unemployment benefits

because he was employed by an educational institution performing educational

services and had a reasonable assurance of employment during the 2017-2018

academic year in multiple school districts, including Galloway. The Board

affirmed the Tribunal's decision.




                                                                         A-5118-15T4
                                       8
                                       I.

      The scope of our review of an administrative agency's final determination

is strictly limited. Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). The

agency's decision may not be disturbed unless shown to be arbitrary, capricious,

or unreasonable, or inconsistent with the applicable law. Ibid.; In re Warren,

117 N.J. 295, 296-97 (1989). "If the Board's factual findings are supported 'by

sufficient credible evidence, courts are obliged to accept them.'" Ibid. (quoting

Self v. Bd. of Review, 91 N.J. 453, 459 (1982)). Thus, "[i]n reviewing the

factual findings made in an unemployment compensation proceeding, the test is

not whether an appellate court would come to the same conclusion if the original

determination was its to make, but rather whether the fact finder could

reasonably so conclude upon the proofs." Ibid. (alteration in original) (quoting

Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App. Div. 1985)). We "must

. . . give due regard to the opportunity of the one who heard the witnes ses to

judge their credibility." Logan v. Bd. of Review, 299 N.J. Super. 346, 348 (App.

Div. 1997) (citation omitted).

                                       A.

      In A-5118-15, Dalnoky contends the benefits received in relation to his

termination from ABM should not have been included with the 2014 base year


                                                                         A-5118-15T4
                                       9
because he applied for unemployment benefits on May 25, 2014, but did not

begin work with ABM until May 27, 2014. Dalnoky asserts the findings of the

Tribunal were erroneous because ABM "defaulted" by not appearing at the

initial hearing. He also argues the evidence adduced at the hearing did not

support a finding of good cause to fire him.

      The amount of benefits an individual receives pursuant to an application

for unemployment benefits is calculated based on the wages earned by the

applicant during his "base year." N.J.S.A. 43:21-19(c)(1). The "base year" is

defined as "the first four of the last five completed calendar quarters

immediately preceding an individual's benefit year" and the "benefit year" in an

application for unemployment benefits "begin[s] with the day on . . . which [an

applicant] first files a valid claim[.]" N.J.S.A. 43:21-19(c)(1), (d). Thus, the

base year to determine benefits for Dalnoky during his benefit year in this appeal

would be calculated before he filed a claim on May 25, 2014, and would not

include wages he earned from ABM.               Regardless, Dalnoky received

unemployment benefits from August 17, through October 11, 2014, which is the

basis of the determination disqualifying him for benefits.

      "The Unemployment Compensation Law (UCL), N.J.S.A. 43:21–1 [to -

24.4], provides income security through the payment of unemployment


                                                                          A-5118-15T4
                                       10
insurance benefits to qualified individuals who are involuntarily unemployed. "

N.J.A.C. 12:17-1.1(a). The adjudication of claims for misconduct connected

with the work is specifically governed by N.J.A.C. 12:17-10.1 to -10.8.

      At the time of Dalnoky's termination from ABM, the UCL stated an

individual shall be disqualified for unemployment benefits "[f]or the week in

which the individual has been suspended or discharged for misconduct

connected with the work, and for the seven weeks which immediately follow

that week, as determined in each case." N.J.S.A. 43:21-5(b) (2014) (current

version at N.J.S.A. 43:21-5(b) (2018)). The applicable regulation stated: "For

an act to constitute misconduct, it must be improper, intentional, connected with

one's work, malicious, and within the individual's control, and is either a

deliberate violation of the employer's rules or a disregard of standards of

behavior which the employer has the right to expect of an employee." N.J.A.C.

12:17-10.2 (2014) (amended 2015) (current version at N.J.A.C. 12:17-2.1).

      In Silver v. Bd. of Review, 430 N.J. Super. 44 (App. Div. 2013), we traced

the history of statutory misconduct disqualification, and attempts by the

Department to craft regulations in response to changes in the statute. We noted

the Legislature amended N.J.S.A. 43:21-5(b) and added "severe misconduct" as

an intermediate level of misconduct between simple and gross misconduct. Id.


                                                                          A-5118-15T4
                                      11
at 53.     However, because the Department had not yet adopted regulations

defining the term, we held "[u]ntil any new definition is promulgated by rule,

the definition contained in the present version of N.J.A.C. 12:17-10.2(a)

controls, except to the extent it is superseded by the 2010 amendment of the

statute." Id. at 55.

         Subsequently, we set aside the regulatory definition of simple misconduct

because

               the regulations the Department adopted in 2015 fail to
               make this critical distinction between simple
               negligence, on the one hand, and intentional, deliberate,
               or malicious conduct, on the other hand, at least not
               consistently. Unfortunately, the literal wording of
               N.J.A.C. 12:17-2.1 defining and utilizing the term
               "simple misconduct" confusingly blends concepts of
               negligence with intentional wrongdoing that cannot be
               sensibly understood or harmonized.

               [In re N.J.A.C. 12:17-2.1, 450 N.J. Super. 152, 168
               (App. Div. 2017).]

         No new regulations have since been adopted. Therefore, for purposes of

this appeal, Silver instructs that simple misconduct requires "wil[l]fulness,

deliberateness, intention, and malice." 430 N.J. Super. at 58. We have held

"'intention[]' and 'malic[e]' as used in the regulation . . . include deliberate

disregard of the employer's rules or policies, or deliberate disregard of the

standards of behavior that the employer has the right to expect of an employee."

                                                                           A-5118-15T4
                                         12
In re N.J.A.C. 12:17-2.1, 450 N.J. Super. at 162 (emphasis in original) (quoting

Silver, 430 N.J. Super. at 56).

      Discharge or suspension for insubordination or violation of an employer's

rule is defined as follows:

                  An individual shall be considered to have been
            discharged for an act of misconduct where it is
            established that he or she has committed an act of
            misconduct and as defined in N.J.A.C. 12:17-10.2 and
            met one of the following:

                          1. Refused without good cause to comply
                   with instructions from the employer, which were
                   lawful, reasonable, and did not require the
                   individual to perform services beyond the scope
                   of his or her customary job duties;

                         2. Acted beyond the expressed or implied
                   authority granted to the individual by the
                   employer; or

                         3. Violated a reasonable rule of the
                   employer which the individual knew or should
                   have known was in effect.

            [N.J.A.C. 12:17-10.6(a) (2014) (amended          2015)
            (current version at N.J.A.C. 12:17-10.5(a)).]

      Here, the Tribunal found Dalnoky was lying on the Korean War Memorial

in public view, which was a violation of ABM's company policy and cause for

his discharge.     Pursuant to N.J.A.C. 12:17-10.6(a), Dalnoky's violation

constituted misconduct connected with the work and grounds to disqualify him

                                                                        A-5118-15T4
                                      13
for unemployment benefits.      Therefore, the Board's decision to affirm the

Tribunal's factual findings and decision was not arbitrary, capricious, or

unreasonable. To the extent we have not addressed the other claims raised on

this appeal it is because they lack sufficient merit to warrant discussion. R.

2:11-3(e)(1)(D) and (E).

                                       B.

      In A-5278-15, Dalnoky argues it was an error to reopen the Tribunal's

initial decision based upon a request from the PDL&WD. He also argues the

Tribunal examiner misinterpreted N.J.S.A. 43:21-4(g) and the statute unfairly

burdens substitute teachers. In A-1927-17, Dalnoky argues N.J.S.A. 43:21-4

requires a finding of a reasonable assurance of returning to work at an

educational institution and the Tribunal's findings do not support the conclusion

he had a reasonable assurance of employment for the 2017-2018 school year.

We are unpersuaded by these arguments.

      N.J.A.C. 1:12-18.4 states:

                 (a) In the absence of jurisdiction by the Board of
            Review, a party to a benefit claim may file a request for
            reopening of an Appeal Tribunal decision if:

                        1. The party's appeal to the Board of
                  Review was dismissed as late without good
                  cause;


                                                                         A-5118-15T4
                                      14
                       2. The party did not appear at the Appeal
                  Tribunal hearing for good cause shown;

                        3. The party is seeking to amend the
                  Appeal Tribunal decision due to a mistake in law
                  or computation thereby affecting the legal
                  conclusion of the Appeal Tribunal; or

                        4. The party has new or additional
                  evidence.

                  (b) Such request shall be submitted as promptly
            as possible, shall not act as a stay of proceedings in the
            case, and shall not suspend the payment of benefits.
            Additional time for such request may be granted where
            fraud, newly discovered evidence, or other good cause
            is shown.

                   (c) The Appeal Tribunal shall notify all interested
            parties of the request for reopening. The parties shall
            have 10 days to submit written arguments. After
            reviewing the matter, the Appeal Tribunal will schedule
            a hearing, issue an amended decision, or deny the
            request in an order explaining the reasons. All
            interested parties will be notified by the Appeal
            Tribunal of any subsequent decision or order which
            shall contain appeal rights to the Board of Review.

      Furthermore, "[e]very decision of an appeal tribunal shall, immediately

upon issuance, be transmitted to the executive secretary of the Board . . . for

consideration. The Board shall forthwith determine whether or not the decision

shall be allowed to stand." N.J.A.C. 1:12-18.1(c).




                                                                         A-5118-15T4
                                       15
      Dalnoky's contention the PDL&WD representative did not qualify as an

interested party, and thus could not request the Tribunal re-open its initial

decision, lacks merit. The Board has broad discretion to review and determine

whether a Tribunal's decision should be upheld.

      Furthermore, the facts in both A-5278-15 and A-1927-17, demonstrate

Dalnoky had a reasonable assurance of performing educational services at an

educational institution in the following academic year. N.J.S.A. 43:21-4(g)(1)

states:

            benefits shall not be paid based on such services for any
            week of unemployment commencing during the period
            between two successive academic years, or during a
            similar period between two regular terms, whether or
            not successive, or during a period of paid sabbatical
            leave provided for in the individual's contract, to any
            individual if such individual performs such services in
            the first of such academic years (or terms) and if there
            is a contract or a reasonable assurance that such
            individual will perform services in any such capacity
            for any educational institution in the second of such
            academic years or terms[.]

            [(Emphasis added).]

      N.J.A.C. 12:17-12.4(a) states "[a]n employee of an educational institution

shall be ineligible for benefits for any week that begins during the period

between academic years or terms and during vacation periods and holiday

recesses, if the employee has reasonable assurance of returning to work in any

                                                                        A-5118-15T4
                                      16
such capacity[.]" A reasonable assurance of returning to work means "a written,

oral, or other implied agreement that the employee shall perform services in any

such capacity during the next academic year, term, or remainder of a term."

N.J.A.C. 12:17-12.4(a)(1). "An employee who is employed for all or part of a

term in a day-to-day substitute position has reasonable assurance of recall if he

or she is placed on a substitute list for the next academic year or term." N.J.A.C.

12:17-12.4(a)(3).

      In both appeals, Dalnoky testified he was placed on a substitute teacher

list for the subsequent academic year for numerous school districts. Therefore,

pursuant to the aforementioned regulations, he had a reasonable assurance of

returning to work at an educational institution to perform educational services

by virtue of his placement on the substitute list.

      Finally, we have previously rejected the claim that substitute teachers are

unfairly burdened by N.J.S.A. 43:21-4. Indeed, we have stated:

                   We discern no merit in claimant's further
            argument that because substitute teachers may be
            ineligible for unemployment benefits during the
            summer recess they are denied equal protection of the
            law. Denial of benefits in such cases "conform[s] with
            the Legislature's intent not to subsidize the vacation
            periods of those who know well in advance that they
            may be laid off for certain specified periods."



                                                                           A-5118-15T4
                                       17
            [Patrick v. Bd. of Review, 171 N.J. Super. 424, 427
            (App. Div. 1979) (alteration in orginal) (Davis v.
            Unemployment Comp. Bd. Comm'n, 39 Pa. Comwlth.
            146, 148 (Comwlth. Ct. 1978)).]

For these reasons, we reject Dalnoky's claim the statute disproportionately

burdens substitute teachers.

      Affirmed as to A-5118-15, A-5278-15, and A-1927-17.




                                                                    A-5118-15T4
                                   18